DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statements filed 11/15/2021, 3/17/2022, and 4/13/2022 are in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they have been fully considered by the Office.

Drawings
The drawings are objected to because Figs. 16-18 are too difficult to read (note that these same drawings are okay in parent application 16/492,401—they are a bit fuzzy in the present application, seemingly due to photocopying or the like).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract filed 11/15/2021 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 9, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Howitt WO 2015015184 in view of Hobson US 4150547, and further in view of Fang CN 103206349.

Re claim 1, Howitt (Figs. 1-3) teaches a compressed gas energy storage system comprising: 
a) an accumulator (5, Figs. 1-3) having an interior configured to contain compressed gas when in use [160]; 
b) a gas compressor/expander subsystem (3/7) spaced apart from the accumulator (5) and comprising at least a first compression stage (3) having a gas inlet (2) and a gas outlet (4) in fluid communication with the accumulator interior (in 5) for conveying compressed gas to the accumulator (5) when in a charging mode [160/162]; 
c) a thermal storage subsystem (12/16, Figs. 1-3) comprising: 
i. at least a first storage reservoir (12 and 16 in Figs. 1-3) configured to contain a thermal storage liquid at a storage pressure that is greater than atmospheric pressure (can be at least partially underground; see [47, 214, and 286]); 
ii. a liquid passage (13/15, Fig. 2) (e.g., in Fig. 2, source 12 feeds to reservoir 16, but other sources exist in the other embodiments of Figs. 1 and 3) having an inlet (13, Fig. 2) connectable to a thermal storage liquid source (in 12) and configured to convey the thermal storage liquid to the liquid reservoir (16) [189-190]; 
iii. a first heat exchanger (14) provided in the liquid inlet passage and in fluid communication between the first compression stage (3) and the accumulator (5) [244], whereby when the compressed gas energy storage system is in the charging mode thermal energy is transferred from a compressed gas stream (through 4) exiting the gas compressor/expander subsystem (at 3) to the thermal storage liquid (in heat exchanger 14 [161, 190, 244]). 

Howitt fails to teach at least a first compression stage having a gas inlet and a gas outlet in fluid communication with the accumulator interior for conveying compressed gas and from the accumulator when in a discharging mode (fails to particularly teach the italicized portion).  The reason is that Howitt teaches two separate pipes (4 and 6 in Figs. 1-3) attached to the accumulator for respective charging/discharging functions.
Hobson teaches a common charge/discharge pipe (9, Fig. 1) for an underground accumulator (11), which carries the implicit advantage of only needing a single underground pipeline for underground energy accumulation in the form of compressed gas.
 Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Howitt with at least a first compression stage having a gas inlet and a gas outlet in fluid communication with the accumulator interior for conveying compressed gas and from the accumulator when in a discharging mode as taught by Hobson, for the advantage of only needing a single underground pipeline for underground energy accumulation in the form of compressed gas. 
Howitt and Hobson fail to teach an accumulator having an interior configured to contain compressed gas when in use, wherein the accumulator has a primary opening, an upper wall, a lower wall and the accumulator interior containing a layer of the compressed gas above a layer of compensation liquid when in use and being at least partially bounded by the upper wall and lower wall; d) shaft having a lower end adjacent the primary opening, an upper end spaced apart from the lower end, and a shaft sidewall extending upwardly from the lower end to the upper end and at least partially bounding a shaft interior for containing a quantity of the compensation liquid, the shaft being fluidly connectable to a liquid source/sink via a liquid supply conduit; and e) a partition covering the primary opening and separating the accumulator interior from the shaft interior, the partition having an outer surface in communication with the shaft interior and an opposing inner surface in communication with the accumulator interior; wherein, when in use, at least one of the layer of compressed gas and the layer of liquid bears against and exerts an internal accumulator force on the inner surface of the partition and the quantity of the compensation liquid within the shaft bears against and exerts an external counter force on the outer surface of the partition, whereby a net force acting on the partition while the compressed gas energy storage system is in use is a difference between the accumulator force and the counter force and is less than the accumulator force.
Fang teaches an accumulator (17-1, 17-2, 17-3) having an interior configured to contain compressed gas when in use, wherein the accumulator has a primary opening (the left side of each has an opening covered by a partition), an upper wall, a lower wall and the accumulator interior containing a layer of the compressed gas above a layer of compensation liquid when in use and being at least partially bounded by the upper wall and lower wall; d) shaft (21) having a lower end adjacent the primary opening, an upper end spaced apart from the lower end, and a shaft sidewall extending upwardly from the lower end to the upper end and at least partially bounding a shaft interior for containing a quantity of the compensation liquid, the shaft being fluidly connectable to a liquid source/sink via a liquid supply conduit (as from 16/22 via 20); and e) a partition (as depicted at the left side of each of 17-1, 17-2, and 17-3) covering the primary opening and separating the accumulator interior from the shaft interior, the partition having an outer surface in communication with the shaft interior and an opposing inner surface in communication with the accumulator interior; wherein, when in use, at least one of the layer of compressed gas and the layer of liquid bears against and exerts an internal accumulator force on the inner surface of the partition and the quantity of the compensation liquid within the shaft bears against and exerts an external counter force on the outer surface of the partition (as shown), whereby a net force acting on the partition while the compressed gas energy storage system is in use is a difference between the accumulator force and the counter force and is less than the accumulator force (this must inherently be true).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “an accumulator having an interior configured to contain compressed gas when in use, wherein the accumulator has a primary opening, an upper wall, a lower wall and the accumulator interior containing a layer of the compressed gas above a layer of compensation liquid when in use and being at least partially bounded by the upper wall and lower wall; d) shaft having a lower end adjacent the primary opening, an upper end spaced apart from the lower end, and a shaft sidewall extending upwardly from the lower end to the upper end and at least partially bounding a shaft interior for containing a quantity of the compensation liquid, the shaft being fluidly connectable to a liquid source/sink via a liquid supply conduit; and e) a partition covering the primary opening and separating the accumulator interior from the shaft interior, the partition having an outer surface in communication with the shaft interior and an opposing inner surface in communication with the accumulator interior; wherein, when in use, at least one of the layer of compressed gas and the layer of liquid bears against and exerts an internal accumulator force on the inner surface of the partition and the quantity of the compensation liquid within the shaft bears against and exerts an external counter force on the outer surface of the partition, whereby a net force acting on the partition while the compressed gas energy storage system is in use is a difference between the accumulator force and the counter force and is less than the accumulator force” as taught by Fang with the system as taught by Howitt in view of Hobson, for the advantage of similarly storing compressed air utilizing an apparatus as in Fang for maintaining compression (Abstract).  This modification may also be considered as a substitution of one known storage facility for another, with readily predictable results.

Re claim 2, Howitt, Hobson, and Fang teach claim 1, and Howitt further teaches wherein the thermal storage liquid is heated (at 14, Fig. 2) to a storage temperature prior to entering the first storage reservoir (e.g., reservoir 16 in Fig. 2 from source 12) [161], wherein the storage temperature is below a boiling temperature of the thermal storage liquid when at the storage pressure and is the above boiling temperature of the thermal storage liquid when at atmospheric pressure [214]. 

Re claim 3, Howitt, Hobson, and Fang teach claim 2, and Howitt further teaches wherein the storage temperature is between about 150 degrees Celsius and about 350 degrees Celsius [36, 98, and 127].

Re claim 8, Howitt, Hobson, and Fang teach claim 1, and Howitt further teaches wherein the thermal storage liquid source (12, Fig. 2) comprises a source reservoir containing a quantity of the thermal storage liquid at a source temperature (cold) that is less than the storage temperature (hot, in 16 of Fig. 2) [189-196].

Re claim 9, Howitt, Hobson, and Fang teach claim 8, and Howitt further teaches wherein the source reservoir (12, Fig. 2) is external the first storage reservoir (16, Fig. 2).

Re claim 12, Howitt, Hobson, and Fang teach claim 1, and Howitt further teaches wherein the first storage liquid reservoir comprises a single chamber having a chamber bottom wall, a chamber top wall, a chamber sidewall extending therefrom and defining a chamber interior configure to contain the thermal storage liquid (e.g., a cavern [112 and 140]).

Re claim 13, Howitt, Hobson, and Fang teach claim 12, and Howitt further teaches wherein the chamber includes a natural underground cavity formed at least partially of natural rock (e.g., a cavern [112 and 140]).  Fang reasonable teaches the same (Fig. 1).  A underground cavern would inherently (or otherwise very straightforwardly) have some “natural rock.”

Re claim 14, Howitt, Hobson, and Fang teach claim 13, and Howitt further teaches further comprising a storage liner covering at least a portion of an interior surface of the chamber [286].

Re claim 15, Howitt, Hobson, and Fang teach claim 1, and Howitt further teaches
further comprising an extraction pump [178 and 183] in liquid communication with the thermal storage liquid in the first storage reservoir (16, Fig. 2) and selectably operable to pump the thermal storage liquid at the storage temperature out of the first storage reservoir (16) and wherein when an exit stream of gas is released from the accumulator (5), thermal energy is transferred (in 10) from the thermal storage liquid (in 17) pumped out of the first storage reservoir (16) into the exit stream of gas (6) [7, 127, 189-192].

Re claim 16, Howitt, Hobson, and Fang teach claim 15, and Howitt further teaches
wherein the exit stream of gas (6, Fig. 2) and the thermal storage liquid (in 17) pumped out of the first storage reservoir (16) pass through the first heat exchanger (10) [7, 127, 189-192]. 

Re claim 17, Howitt, Hobson, and Fang teach claim 1, and Howitt further teaches
wherein the first storage reservoir is disposed entirely under ground (e.g., a cavern [112 and 140]).

Re claim 19, Howitt, Hobson, and Fang teach claim 1, and Howitt further teaches wherein when the compressed gas energy storage system is in the discharging mode compressed gas travels from the accumulator (5, Fig. 2) to the gas compressor/expander subsystem (7) and at least a portion of the thermal storage liquid at the storage temperature (from 16) is withdrawn from the first storage reservoir (16) and the thermal storage subsystem is operable so that thermal energy is transferred (at 10) from at least the portion of the thermal storage liquid withdrawn from the first storage reservoir (16) to the compressed gas (6) exiting the accumulator (5) whereby the temperature of the compressed gas exiting the accumulator is increased before it reaches the gas compressor/expander subsystem [79, 99, 189-192]. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Howitt WO 2015015184 in view of Hobson US 4150547, further in view of Fang CN 103206349, and further in view of Herberg US 3996741.

	Re claim 4, Howitt, Hobson, and Fang teach claim 1, but they do not teach wherein the compressed gas within the accumulator is at an accumulator pressure, and wherein the storage pressure is equal to or greater than the accumulator pressure and wherein the storage pressure is between about 100% and about 200% of the accumulator pressure and is between about 20 bar and about 60 bar.
	However, Howitt teaches that water may be the thermal storage fluid, and that it may be pressurized so that it does not evaporate, at a storage temperature having a range less than 500 degrees C, for the advantage of greater possible temperature changes [36, 98, 127, 214, 233, 236].
Herberg teaches a system like Fang at a depth of 600 feet to 1000 feet (col. 4, lines 10-22).  
Thus, it would have been reasonably obvious to a person having ordinary skill in the art that Fang could be situated at similar depths.  This is important because a depth of roughly 650 feet in water corresponds to 20 bar, and the accumulator pressure of Fang would be equal to the pressure present in the water at the depth of the accumulator, due to the construction of Fang.  This would leave the storage pressure to be between 20 bar (i.e., at 100% as claimed).  It appears reasonably obvious then that the water could be pressurized up to any degree to prevent boiling and/or to raise its temperature (so if the storage pressure is at 20 bar and the accumulator pressure is at 20 bar, then the water could be pressurized between 20-40 bar, which inherently means it won’t boil until 214-250 degrees C, which would help with Howitt’s teachings of achieving greater temperature changes between hot and cold states [214].  It’s worth noting here that this is merely an example and the depth could be greater, meaning much higher pressurization of water, which would correspond to a temperature much closer to 500 degrees C as mentioned by Howitt.  The point is that just playing with these numbers based on known storage depths and known water boiling points below 500 degrees C in a manner that would teach claim 4 appears routine.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Howitt WO 2015015184 in view of Hobson US 4150547, further in view of Fang CN 103206349, and further in view of Coney et al. GB 2528449.

Re claim 5, Howitt, Hobson, and Fang teach claim 1, and none explicitly teaches wherein the first storage reservoir comprises a pressurized layer of cover gas above the thermal storage liquid.  However, note paragraph 214 of Howitt, which teaches pressurizing the thermal storage liquid.
Coney teaches a similar pressurized thermal storage liquid reservoir (18) with a depicted layer of cover gas (Fig. 1) and a teaching that the tank is pressurized to prevent boiling of the liquid [33]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Howitt and Hobson with “wherein the first storage reservoir comprises a pressurized layer of cover gas above the thermal storage liquid” as taught by Coney, for the advantage of pressurizing the thermal storage liquid reservoir to prevent boiling (Coney [33]; Howitt [214]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Howitt WO 2015015184 in view of Hobson US 4150547, further in view of Fang CN 103206349, and further in view of Grennan US 5634340.

Re claim 10, Howitt, Hobson, and Fang teach claim 1, and they fail to teach wherein the gas compressor/expander system comprises a second compression stage downstream from the first compression stage and the first heat exchanger is fluid communication between the first compression stage and the second compression stage, and the thermal storage subsystem further comprises a second heat exchanger in fluid communication between the second compression stage and the accumulator, whereby thermal energy is transferred between the compressed gas stream exiting the second compression stage and the thermal storage liquid.
Grennan teaches wherein the gas compressor/expander system comprises a second compression stage downstream from the first compressions stage and the first heat exchanger is fluid communication between the first compression stage and the second compression stage, and the thermal storage subsystem further comprises a second heat exchanger in fluid communication between the second compression stage and the accumulator, whereby thermal energy is transferred between the compressed gas stream exiting the second compression stage and the thermal storage liquid (see Fig. 1, compression stages 102, 110, and 118 with coolers 106, 188, 114, and 122 to exchange heat with a heat storage 138), for the advantage of improving compression efficiency with by utilizing staged compression with cooling between stages (as would be readily appreciated by a person having ordinary skill in the art).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the gas compressor/expander system comprises a second compression stage downstream from the first compressions stage and the first heat exchanger is fluid communication between the first compression stage and the second compression stage, and the thermal storage subsystem further comprises a second heat exchanger in fluid communication between the second compression stage and the accumulator, whereby thermal energy is transferred between the compressed gas stream exiting the second compression stage and the thermal storage liquid” as taught by Grennan with the system as taught by Howitt in view of Hobson and Fang, for the advantage of improving compression efficiency with by utilizing staged compression with cooling between stages (as would be readily appreciated by a person having ordinary skill in the art).

Re claim 11, Howitt, Hobson, Fang, and Grennan teach claim 10, and Grennan further teaches wherein the gas compressor/expander system comprises a third compression stage downstream from the second compressions stage and the second heat exchanger is fluid communication between the second compression stage and the third compression stage, and the thermal storage subsystem further comprises a third heat exchanger in fluid communication between the third compression stage and the accumulator, whereby thermal energy is transferred between the compressed gas stream exiting the third compression stage and the thermal storage liquid (see Fig. 1, compression stages 102, 110, and 118 with coolers 106, 188, 114, and 122 to exchange heat with a heat storage 138), for the advantage of improving compression efficiency with by utilizing staged compression with cooling between stages (as would be readily appreciated by a person having ordinary skill in the art).  The motivation to combine is the same as in the rejection of claim 10.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Howitt WO 2015015184 in view of Hobson US 4150547, further in view of Fang CN 103206349, and further in view of Guidati US 20140020369.

Re claim 20, Howitt, Hobson, and Fang teach claim 20, and they fail to teach wherein when the compressed gas energy storage system is in a discharging mode the compressed gas traveling from the accumulator to the gas compressor/expander subsystem passes through the first heat exchanger to receive thermal energy from the thermal storage liquid.
Guidati teaches wherein when the compressed gas energy storage system is in a discharging mode the compressed gas traveling from the accumulator to the gas compressor/expander subsystem passes through the first heat exchanger to receive thermal energy from the thermal storage liquid (Figs. 1 and 2, common heat exchanger 4 in respective charge/discharge modes) [7-11], for the implicit advantage of minimizing system components by using one heat exchanger instead of two separate ones, as are taught by Howitt (14 and 10, Fig. 2)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Howitt, Hobson, and Fang with “wherein when the compressed gas energy storage system is in a discharging mode the compressed gas traveling from the accumulator to the gas compressor/expander subsystem passes through the first heat exchanger to receive thermal energy from the thermal storage liquid” as taught by Guidati, for the implicit advantage of minimizing system components by using one heat exchanger instead of two separate ones, as are taught by Howitt (14 and 10, Fig. 2)

Allowable Subject Matter
Claims 6, 7, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 6, the recitation of “wherein the layer of cover gas is formed by the boiling of a portion of the thermal storage liquid within the first storage reservoir whereby the layer of cover gas is pressurized to the storage pressure,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The issue with the closest prior art cited above, as in the rejection of claim 5, is that Coney explicitly teaches that the reservoir is pressurized to prevent boiling, not boiled to pressurize, so Coney is deficient with respect to claim 6.
In claim 7, the recitation of “wherein the first storage reservoir is at least partially disposed within the accumulator,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 7, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, the claim is allowable.  There is no teaching or suggestion in the prior to modify the closest prior art and place the first storage reservoir within the accumulator.
In claim 18, the recitation of “further comprising a reservoir cooling system for selectably cooling the temperature of the thermal storage liquid contained in the first storage reservoir, thereby reducing the storage pressure within the first storage reservoir,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 18, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  There is no apparent reason in the best prior art cited to cool the thermal storage liquid contained in the storage reservoir, and furthermore, no reason to believe that such would be intended to reduce a storage pressure within the reservoir.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3643426, Fig. 1, teaches a similar compressed gas energy storage system relevant to at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746